IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: REESTABLISHMENT OF THE                 :   NO. 468
 MAGISTERIAL DISTRICTS WITHIN THE              :
 40th JUDICIAL DISTRICT OF THE                 :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                  :




                                             ORDER



PER CURIAM

       AND NOW, this 2nd day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 40th Judicial District (Indiana County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Indiana

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:

 Magisterial District 40-2-01                         Indiana Borough
 Magisterial District Judge Guy B. Haberl             White Township (Wards 4, 5 and 6)


 Magisterial District 40-3-01                         Cherry Tree Borough
 Magisterial District Judge Christopher S. Welch      Clymer Borough
                                                      Creekside Borough
                                                      Ernest Borough
                                                      Glen Campbell Borough
                                                      Marion Center Borough
                                                      Plumville Borough
                                                      Smicksburg Borough
                                                      Banks Township
                                                      Canoe Township
                                                Cherryhill Township
                                                East Mahoning Township
                                                Grant Township
                                                Green Township
                                                Montgomery Township
                                                North Mahoning Township
                                                Pine Township
                                                Rayne Township
                                                South Mahoning Township
                                                Washington Township
                                                West Mahoning Township
                                                White Township (Ward 1)


Magisterial District 40-3-02                    Homer City Borough
Magisterial District Judge Susanne V. Steffee   Shelocta Borough
                                                Armstrong Township
                                                Brush Valley Township
                                                Buffington Township
                                                Center Township
                                                White Township (Wards 2, 3-1 and
                                                3-2)


Magisterial District 40-3-03                    Armagh Borough
Magisterial District Judge Robert S. Bell       Blairsville Borough
                                                Saltsburg Borough
                                                Blacklick Township
                                                Burrell Township
                                                Conemaugh Township
                                                East Wheatfield Township
                                                West Wheatfield Township
                                                Young Township